internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp - plr-147962-01 date date legend purchaser target parent date a date b date c date d f company officials dear plr-147962-01 this letter responds to a letter dated date submitted on behalf of purchaser requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election purchaser is requesting an extension to file an election under sec_1_1502-21 of the income_tax regulations to relinquish the entire carryback period for the consolidated_net_operating_loss cnol of the consolidated_group of which target was the common parent for the taxable_year ending on date a sometimes hereinafter referred to as the election additional information was submitted in letters dated november and date the material information is summarized below purchaser is the common parent of an affiliated_group that files a consolidated federal_income_tax return purchaser is a lower tier subsidiary of parent prior to date a target was the common parent of an affiliated_group that filed a consolidated federal_income_tax return at that time target was a widely held public corporation for the short taxable_year ending on date a target and its subsidiaries sustained a cnol in the amount of dollar_figuref on date a purchaser acquired all of the outstanding target stock in exchange for cash and parent stock pursuant to the agreement entered into by the parties target then merged into purchaser purchaser intended to file the election the election was due on date b but for various reasons a valid election was not filed the federal_income_tax return for target’s short taxable_year ending on date a was filed on date c consistent with a valid election to relinquish the cnol having been made on date d which is after date b it was discovered that the election had not been filed subsequently this request was submitted under sec_301_9100-1 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for purchaser’s or target’s consolidated groups’ taxable years in which the acquisition occurred the taxable years in which the election should have been filed or any taxable years that would have been affected by the election had it been timely filed sec_1_1502-21 provides that a consolidated_group may elect to relinquish the entire carryback period with respect to a cnol for any consolidated_return_year the election is made in a separate statement entitled this is an election under sec_1_1502-21 to waive the entire carryback period pursuant to sec_172 for the insert consolidated_return_year cnols of the consolidated_group of which insert name and employer_identification_number of common parent is the common parent sec_1_1502-21 provides that the statement must be signed by the common parent and filed with the group’s income_tax return for the consolidated_return_year in which the cnol arises plr-147962-01 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_1502-21 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for the filing of the election provided purchaser shows that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by purchaser and company officials explain the circumstances that resulted in the failure to timely file a valid election the information establishes that purchaser as the successor of target reasonably relied on a qualified_tax professional who was aware of all relevant facts the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service and that the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts and information submitted including the representations made we conclude that purchaser has shown that it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for the filing of the election for the target short taxable_year ending on date a as described above the above extension of time is conditioned on the filing within days of the date on this letter of all returns and amended returns if any necessary to report the transaction in accordance with the election and the taxpayers' purchaser's consolidated group’s and target’s consolidated group’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the federal_income_tax liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is plr-147962-01 lower sec_301_9100-3 purchaser as target’s successor should file the election in accordance with sec_1_1502-21 target’s returns must be amended to attach the election statement required by sec_1_1502-21 a copy of this letter must be attached to the election form in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative cc sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate
